Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         September 20, 2016


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
In re the Marriage of:

    KARA L. UNDERWOOD,                                                No. 47643-6-II

                          Respondent,

           v.

    ROBERT E. UNDERWOOD,                                        UNPUBLISHED OPINION

                          Appellant.


          SUTTON, J. — This is Robert Underwood’s second appeal of the trial court’s award of a

judgment lien to Kara Underwood upon dissolution of their marriage in September 2012. In

Robert’s1 first appeal, this court remanded to the trial court to recalculate the value of the lien

against his separate property without considering projected lost profits from a failed property

transaction. In this second appeal, Robert argues that the trial court did not follow our instructions

on remand and erred when it (1) did not vacate the judgment lien, (2) did not properly recalculate

the lien amount, (3) determined that a lien could be imposed on his separate property, and (4) did

not depreciate the value of the community lien. Kara requests reasonable attorney fees and costs

on appeal. We hold that the trial court followed our instructions on remand and did not abuse its

discretion when it reaffirmed the lien and clarified that its award of the judgment lien did not




1
    We refer to parties with the same last name by first names for clarity and intend no disrespect.
No. 47643-6-II


consider projected lost profits from the failed property transaction. We affirm. We decline to

award Kara reasonable attorney fees and costs on appeal.

                                               FACTS

        Kara and Robert Underwood were married in July 1991. In 1995, they agreed to purchase

property in Montana from Robert’s grandparents and began making monthly payments. After

Robert’s grandparents died in 2005, Kara and Robert learned that the property was a part of

Robert’s family trust and they sued the trust to gain access to the property. Instead, the trust was

dissolved, the trust property that Kara and Robert believed they had purchased was sold, and they

were refunded the money that they had already paid on the property. Robert received $350,000

for his share of the trust.

        Kara and Robert separated in February 2010, and a decree of dissolution of marriage was

entered on September 14, 2012. The trial court awarded Kara a $112,000 judgment lien against

Robert because he had received the $350,000 as separate property instead of the community

recovering the lost value of the property. In its decision, the trial court relied on Kara’s testimony

“that the ten acres would have been worth $85,000 to $130,000.” Robert appealed the trial court’s

award of the judgment lien to Kara. In re Marriage of Underwood, 181 Wash. App. 608, 326 P.3d
793, review denied, 181 Wash. 2d 1029 (2014) (published in part).

        In Robert’s first appeal, this court vacated the lien and held that the trial court abused its

discretion when it awarded a judgment lien of $112,000 in Kara’s favor against Robert’s separate

property based in part on evidence of the projected lost profits from a failed property transaction.

Underwood, No. 44068-7-II, slip op. (unpublished portion) at 26. This court previously explained

that Kara had a community interest in the Cheney and Montana properties because community


                                                  2
No. 47643-6-II


resources had been used to purchase or improve these properties and “the trial court did not abuse

its discretion when it decided that Kara was entitled to a lien in some amount on property awarded

to Robert.” Underwood, No. 44068-7-II, slip op. (unpublished portion) at 29 (emphasis added).

This court also previously held that

       [b]ecause it is unclear what portion, if any, of the lien related to the failed property
       transaction and because the trial court also based its decision to award the lien on
       the community nature of the properties and the community effects used to finance
       and maintain the properties, [this court remanded] to the trial court to recalculate
       the amount of Kara’s lien without consideration of the projected lost profits from
       the failed property transaction.

Underwood, No. 44068-7-II, slip op. (unpublished portion) at 31.

       On remand, the trial court reaffirmed the lien and clarified the basis for its ruling as follows:

               No portion of the court’s ruling or award to Kara Underwood [ ] was based
       on ‘lost profits’ from the raw land held in the Underwood family trust. It is just
       pure speculation that this was a basis for the court’s ruling. It was not.

               The court drafted a ruling that was fair and equitable considering the
       economic circumstances of the parties, [Robert’s] earning capacity and potential,
       his other separate property that he had, which is basically all of the property was
       separate (sic) subject to the community interest. The court came up with an amount
       that accurately portrayed what she should be awarded. It was not based upon loss
       of profits, and the court is clarifying its ruling for the Court of Appeals. I think the
       lien for $112,000 is a fair and equitable division of the property, the community
       property interest, and award that to her.

Clerk’s Papers (CP) at 207-08. In considering the amount of the lien, the court also stated that it

had “drafted a ruling that was fair and equitable considering the economic circumstances of the

parties,” and that the “lien [awarded to Kara for] $112,000 is a fair and equitable division of the

property [and] the community property interest.” CP at 207-08. The trial court also amended the

interest rate on the $112,000 judgment lien to four percent per annum beginning from the date of

the decree of dissolution and awarded Kara attorney fees and costs. Robert appealed.


                                                  3
No. 47643-6-II


                                             ANALYSIS

                                      I. STANDARDS OF REVIEW

          We review a trial court’s property division made during a dissolution of marriage for

manifest abuse of discretion. In re Marriage of Neumiller, 183 Wash. App. 914, 920, 335 P.3d 1019

(2014). A trial court abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds or untenable reasons. Neumiller, 183 Wash. App. at 920. “‘Trial court decisions

in dissolution proceedings will seldom be changed on appeal.’” In re Marriage of Larson and

Calhoun 178 Wash. App. 133, 139, 313 P.3d 1228 (2013), review denied, 180 Wash. 2d 1011 (2014)

(quoting In re Marriage of Stenshoel, 72 Wash. App. 800, 803, 866 P.2d 635 (1993)).

          “In a marriage dissolution proceeding, the trial court must ‘dispos[e] of the property and

the liabilities of the parties, either community or separate, as shall appear just and equitable after

considering all relevant factors.’” In re Marriage of Muhammad, 153 Wash. 2d 795, 803, 108 P.3d
779 (2005) (alteration in original) (quoting RCW 26.09.080). Those factors include:

          (1) The nature and extent of the community property;
          (2) The nature and extent of the separate property;
          (3) The duration of the marriage; and
          (4) The economic circumstances of each spouse . . . at the time the property
          distribution is to become effective.

RCW 26.09.080. These factors are not exclusive. Larson, 178 Wash. App. at 138. All property is

before the court for distribution. In re Marriage of Farmer, 172 Wash. 2d 616, 625, 259 P.3d 256

(2011).

          The trial court has broad discretion to determine what is just and equitable based on all of

the circumstances of the marriage. In re Marriage of Crosetto, 82 Wash. App. 545, 556, 918 P.2d
4
No. 47643-6-II


954 (1996). A just and equitable division “does not require mathematical precision, but rather

fairness, based upon a consideration of all the circumstances of the marriage, both past and present,

and an evaluation of the future needs of parties.” Crosetto, 82 Wash. App. at 556. “Fairness is

attained by considering all circumstances of the marriage and by exercising discretion, not by

utilizing inflexible rules.” In re Marriage of Tower, 55 Wash. App. 697, 700, 780 P.2d 863 (1989).

When appropriate, the trial court need not award separate property to its owner. In re Marriage of

White, 105 Wash. App. 545, 549, 20 P.3d 481 (2001).

       The trial court must consider all the circumstances when it decides whether a right to

reimbursement exists. In re Marriage of Miracle, 101 Wash. 2d 137, 139, 675 P.2d 1229 (1984). If

necessary, the trial court may impose an equitable lien to protect a right to reimbursement.

Miracle, 101 Wash. 2d at 139. We review a trial court’s decision to grant or deny an equitable lien

for abuse of discretion. In re Marriage of Marshall, 86 Wash. App. 878, 882, 940 P.2d 283 (1997).

       Although a mandate of this court on remand is binding on the trial court and must be strictly

followed, our Supreme Court has distinguished between what the trial court is obligated to do

without the exercise of any discretion on remand and when a trial court may exercise its discretion.

In re Marriage of McCausland, 129 Wash. App. 390, 399, 118 P.3d 944 (2005), rev’d on other

grounds, 159 Wash. 2d 607 (2007). “The [trial] court may exercise discretion where an appellate

court directs it to [re]‘consider’ an issue,” provided that it adheres to the appellate court’s

instructions. McCausland, 129 Wash. App. at 399.




                                                 5
No. 47643-6-II


                                      II. REMAND PROCEEDING

REMAND FOR RECALCULATION OF THE LIEN

       Robert argues that the trial court did not follow our instructions on remand and erred when

it (1) did not vacate the judgment lien, (2) did not properly recalculate the lien amount, (3)

determined that a lien could be imposed on his separate property, and (4) did not depreciate the

value of the community lien. We disagree.

       This court remanded to the trial court as follows:

       We hold that the trial court abused its discretion when it imposed the lien in Kara’s favor
       based in part on evidence of the projected lost profits from the parties’ failed property
       transaction. We reverse and remand to the trial court to vacate this lien, and to recalculate
       the value of the lien against Robert’s property without considering projected lost profits
       from the failed property transaction. We affirm on all other property distribution issues.

Underwood, No. 44068-7-II, slip op. (unpublished portion) at ¶ 80.

       This court reversed and remanded and, thus, vacated the lien. There was no need for the

trial court to vacate the lien on remand, as Robert argues. The instructions to “recalculate” the lien

stated that “it [was] unclear what portion (if any) of the lien related to the failed property

transaction.” Underwood, No. 44068-7-II, slip op. (unpublished portion) at 31 (emphasis added).

Both “recalculate” and “reconsider” have the same effect and allow the trial court to exercise its

broad discretion upon remand, provided that it adheres to our instructions. See McCausland, 129
Wash. App. at 399. Thus, this court previously directed the trial court to reconsider the amount of

the lien to Kara. The trial court followed the remand instructions and clarified that “no portion of

the . . . ruling or award to Kara . . . was based on ‘lost profits.’” CP at 207.

       Although Robert argues that his separate property should not be subject to a judgment lien,

this court previously held that “the trial court did not abuse its discretion when it decided that Kara


                                                   6
No. 47643-6-II


was entitled to a lien in some amount on property awarded to Robert.” Underwood, No. 44068-7-

II, slip op. (unpublished portion) at ¶ 29 (emphasis added). We reject his argument again here.

         On remand, the trial court reaffirmed the amount of the lien awarded to Kara and stated

that it had “drafted a ruling that was fair and equitable considering the economic circumstances of

the parties,” and that the “lien [awarded to Kara for] $112,000 is a fair and equitable division of

the property [and] the community property interest.” CP at 207-08. Thus, the trial court did not

abuse its discretion because it properly considered all of the circumstances of the marriage as

required under RCW 26.09.080 and Crosetto.2 We hold that trial court’s award on remand of a

judgment lien in the amount of $112,000 to Kara was just and equitable as required under RCW

26.09.080 and its ruling was not a manifest abuse of discretion.

                                     III. INTEREST ON THE LIEN

         Robert also argues that he should not be required to pay interest on the judgment lien from

the date of the dissolution of the marriage but fails to cite to any authority. We do not review

“issues for which inadequate argument has been briefed or only passing treatment has been made.”

State v. Thomas, 150 Wash. 2d 821, 868-69, 83 P.3d 970 (2004); RAP 10.3(a)(6). Thus, we decline

to reach this issue.




2
82 Wash. App. at 556.

                                                  7
No. 47643-6-II


                                ATTORNEY FEES AND COSTS

       Kara requests reasonable attorney fees and costs under RCW 26.09.140 and RAP 18.1(a)3

based on her financial need and Robert’s ability to pay and also argues that Robert’s appeal is

frivolous.4 We hold that Robert’s financial position has changed and decline to award Kara

reasonable attorney fees and costs on appeal.

       We may “order a party to pay for the cost to the other party of maintaining the appeal and

attorneys’ fees in addition to statutory costs.” RCW 26.09.140. We consider the merit of the

issues on appeal, the parties’ financial resources, and balance the financial need of the requesting

party against the other party’s ability to pay. In re Marriage of Kim, 179 Wash. App. 232, 256, 317
P.3d 555, review denied, 180 Wash. 2d 1012 (2014).

       Kara’s financial declaration states that her net monthly income and expenses deficit is

$1,035, her monthly debt expense is $1,422, and her total attorney fees are $46,224. Robert’s

financial declaration states that his monthly income and expenses deficit is $2,173, his monthly

debt expense is $695, and his total attorney fees are $105,184.

       The record indicates that Kara’s and Robert’s financial positions have changed, that both

have financial need, and neither has the ability to pay attorney fees and costs. Thus, we decline to

award Kara her reasonable attorney fees and costs on appeal.




3
  If applicable law grants to a party the right to recover reasonable attorney fees or expenses on
review before this court, the party must request the fees or expenses. RAP 18.1(a).
4
  Although Kara states that Robert’s appeal is frivolous, she provides no argument for attorney
fees to be awarded under RAP 18.9. Passing treatment of an issue or lack of reasoned argument
is insufficient to merit judicial consideration. RAP 10.3(a)(6); Brownfield v. City of Yakima, 178
Wash. App. 850, 876, 316 P.3d 520 (2013). Thus, we do not address this issue.

                                                 8
No. 47643-6-II


                                        CONCLUSION

        We hold that the trial court followed our instructions on remand and did not abuse its

discretion when it reaffirmed and clarified that in awarding the judgment lien of $112,000 to Kara

it considered all circumstances as required under RCW 26.09.080 and it did not consider projected

lost profits from the failed property transaction. We affirm. We decline to award Kara reasonable

attorney fees and costs on appeal.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 JOHANSON, P.J.




 MELNICK, J.




                                                9